Appeal by the defendant from an order of the County Court, Rockland County (Nelson, J.), dated September 27, 2005, which, after a hearing, denied his motion for resentencing pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738) on his conviction of criminal possession of a controlled substance in the first degree, which sentence was originally imposed, upon a jury verdict, on October 20, 1995.
Ordered that the order is affirmed.
The County Court, which considered, inter alia, the significant amount of drugs the defendant possessed, his extensive *828and violent criminal history, and poor prison disciplinary record, providently exercised its discretion in determining that “substantial justice dictate[d] that the application should be denied” (L 2004, ch 738, § 23; see People v Alvarado, 48 AD3d 329 [2008]; People v Aguirre, 47 AD3d 489 [2008]; People v Ayala, 43 AD3d 800 [2007]; People v Vega, 40 AD3d 1020, 1020-1021 [2007]; People v Sanders, 36 AD3d 944, 946-947 [2007]; People v Gonzalez, 29 AD3d 400 [2006]). Spolzino, J.P., Miller, Covello and Balkin, JJ., concur.